Citation Nr: 0525218	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the right transverse process at L-
2 with degenerative joint disease and degenerative disc 
disease on a schedular basis.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the right transverse process at L-
2 with degenerative joint disease and degenerative disc 
disease on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1954 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2001 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, the Board remanded this case to the RO via 
the VA Appeals Management Center (AMC) for further 
development and notification action.  The case was returned 
to the Board in May 2005.

The issue of entitlement to an evaluation in excess of 40 
percent for residuals of a fracture of the right transverse 
process at L-2 with degenerative joint disease and 
degenerative disc disease on an extraschedular basis is 
addressed in the REMAND portion of this decision and is being 
REMANDED to the RO via the AMC for further action.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Residuals of a fracture of the right transverse process 
at L-2 with degenerative joint disease and degenerative disc 
disease are primarily manifested by severe, painful 
limitation of motion, without neurological manifestations, 
demonstrable deformity of a vertebral body, ankylosis, or 
incapacitating episodes.



CONCLUSION OF LAW


Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the right transverse process at L-
2 with degenerative joint disease and degenerative disc 
disease on a schedular basis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5285 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002; 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242, 5243, 
effective September 26, 2003.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the AMC to the veteran in 
March 2004 informed him of the of the evidence needed to 
substantiate his increased rating claim, of the evidence 
which VA had obtained and would attempt to obtain, and of the 
evidence he should submit in support of his claim.  The AMC's 
letter also advised the veteran to submit any evidence in his 
possession relevant to his claim.  The March 2004 VCAA notice 
letter thus provided the veteran with the four elements of 
notice listed by the Court in Pelegrini II and thereby 
fulfilled VA's duty to notify pursuant to the VCAA and its 
implementing regulations.  As the veteran and his 
representative have had ample opportunity to submit evidence 
and argument in support of the veteran's claim on appeal, the 
Board finds that the timing of the VCAA notice was not 
prejudicial to the veteran and did not affect the essential 
fairness of the adjudication of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the records of 
the veteran's treatment at a VA medical facility for his 
service connected lumbar spine disability.  In addition, VA 
afforded him VA medical examinations to determine the 
severity of the disability.  The veteran and his 
representative have not identified any additional existing 
evidence which might be relevant to the claim on appeal 
decided herein.  Therefore, the Board finds that further 
assistance is not required with regard to the claim decided 
herein and that that issue is ready for appellate review.

I. Legal Criteria 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5285, pertaining to 
residuals of fracture of a vertebra, provided that such 
disability without spinal cord involvement but with abnormal 
mobility requiring a neck brace (jury mast) warranted an 
evaluation of 60 percent and that in other cases the 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  Revised Diagnostic Code 
5293 provided that: an evaluation of 10 percent was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent require 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provided that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  

The Court has held that a diagnostic code based on limitation 
of motion of a joint did not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that degenerative 
arthritis of the spine, Diagnostic Code 5242, and vertebral 
fracture or dislocation, Diagnostic Code 5235, are evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

III. Factual Background 

VA X-rays of the veteran's lumbosacral spine in June 2001 
showed mild degenerative arthritis with no evidence of acute 
fracture or dislocation.

At a VA spine examination in June 2001, range of motion was 
flexion to 52 degrees with pain noted when straightening up, 
backward extension to 12 degrees, left lateral flexion to 8 
degrees with pain noted at the 8 degree mark, and right 
lateral flexion to 18 degrees with pain noted from 15 to 18 
degrees.

At a VA neurological examination in June 2001, the veteran 
complained of almost constant pain in the lumbar region, but 
he denied having any radiation of pain down his legs.  A 
clinical examination resulted in an impression of chronic low 
back pain.  The examining neurologist reported that there was 
no evidence of lumbar radiculopathy.

Later in 2001, the veteran began to complain of increased 
pain of the back from the neck to the sacrum.  Diagnostic 
studies were read as showing thoracic spine lesions.  At one 
point, the veteran's treating VA physicians suspected that 
the lesions might be malignant but that possibility was ruled 
out by further studies during the veteran's hospitalization 
at a VA Medical Center in January 2002.  The pertinent 
assessment reported in the hospital discharge summary was 
thoracic spine lesions, with MRI suggestive of hemangiomas.  
[The Board notes that a hemangioma is an extremely common 
benign tumor, occurring most commonly in infancy and 
childhood, made up of newly formed blood vessels and 
resulting from malformation of angioblastic tissue of fetal 
life; hemangioma is also a general term denoting a benign or 
malignant vascular tumor that resembles the classic type of 
hemangioma but occurs at any age.  See Dorland's Illustrated 
Medical Dictionary 740-741 (28th ed., 1994).]  It was noted 
that at hospital discharge in late January 2002 that the 
veteran stated that his pain was controlled at that time by 
prescribed medications which included hydrocodone 
(OxyContin).

VA X-rays of the lumbosacral spine in March 2004 showed: 
degenerative skeletal change with osteophytosis at multiple 
levels; disc space narrowing compatible with chronic disease 
in the lower lumbar spine; no spondylolysis or 
spondylolisthesis; and no acute osseous abnormality.  

At a VA spine examination in March 2004, the veteran 
complained of severe back pain when he awakens in the morning 
which continues all day.  He stated that, after he retired 
from the Air Force in 1974, he worked at a saw mill for a 
couple of years but he had to quit due to his back problem 
and a problem with his legs, which become numb.  (The Board 
notes that the veteran has been diagnosed with peripheral 
neuropathy of the lower extremities which was found by 
physicians to be attributable to the effects of diabetes 
mellitus, and a rating decision in December 2004 granted 
service connection for peripheral neuropathy of the lower 
extremities secondary to service connected Type 2 diabetes 
mellitus.)  The veteran walked unaided with generalized limp 
and a very stiff gait.  The veteran stated that he had flare-
ups of back pain but that he did not decrease his limited 
activity during a flare-up and he would be back to baseline 
the next day.  On examination, the veteran complained of 
intense pain on stimulation of the lower lumbosacral spine.  
Range of motion was flexion to 43 degrees out of 75 degrees 
with a complaint of pain at the end, backward extension to 10 
degrees out of 30 degrees, right lateral flexion to 12 
degrees out of 35 degrees, left lateral flexion to 12 degrees 
out of 35 degrees, and rotation left to right to 12 degrees 
out of 30 degrees.  All motions evoked complaints of pain 
from the veteran.  No fatigability was noted.  The diagnosis 
was degenerative joint disease of the lumbosacral spine with 
degenerative disc disease.

IV. Analysis

Upon careful consideration of the evidence of record, the 
Board finds that the veteran is not entitled to a schedular 
evaluation in excess of 40 percent for his lumbar spine 
disability under either the former rating criteria or the 
revised criteria.

A. Former Rating Criteria

The maximum rating under former Diagnostic Code 5292 for 
severe limitation of motion of the lumbar spine was 40 
percent, which is the evaluation in effect for the veteran's 
lumbar spine disability.

Demonstrable deformity of the vertebral bodies of the 
veteran's lumbar spine has not been shown by the VA X-rays or 
by other diagnostic studies performed during the appeal 
period, so the requirement of former Diagnostic Code 5285 to 
add 10 percent to the disability rating for the veteran's 
residuals of a fracture of L-2 has not been met.

An evaluation of 60 percent under former Diagnostic Code 5293 
required pronounced intervertebral disc syndrome with 
persistent neurological symptoms.  The VA neurological 
examiner in June 2001 found that the veteran does not have 
radiculopathy associated with his lumbar spine disability, 
and the veteran's neurological symptoms of the lower 
extremities are related to diabetes and not to residuals of 
the L-2 fracture, so the requirement of persistent 
neurological symptoms related to spinal disc pathology for a 
rating in excess of 40 percent under former Diagnostic Code 
5293 has not been met.

With regard to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
the holding of the Court in DeLuca, the Board finds that a 
schedular evaluation in excess of 40 percent for the 
veteran's lumbar spine disability is not appropriate because 
the currently assigned 40 percent rating contemplates 
recurring attacks of pain with only intermittent relief, see 
former Diagnostic Code 5293, and the veteran's reported 
flare-ups of back pain do not by his own statement increase 
the functional loss due to his lumbar spine disability.

B. Amended Diagnostic Code 5293

The veteran is not entitled to an increased schedular 
evaluation for his lumbar spine disability under the revised 
version of Diagnostic Code 5293 effective September 23, 2002, 
because there is no competent medical evidence of record to 
show, and he does not contend, that he has had incapacitating 
episodes of low back pain associated with degenerative disc 
disease as that term was defined in Note (1) to revised 
Diagnostic Code 5293 and there are no neurologic 
manifestations of his spinal disability.

C. Revised Criteria To Rate Spinal Disabilities

A schedular evaluation in excess of 40 percent for the 
veteran's lumbar spine disability under Diagnostic Codes 
5235, 5242, and the general rating formula for diseases and 
injuries of the spine would require ankylosis of the entire 
thoracolumbar spine.  As the veteran does not have spinal 
ankylosis, these rating criteria are not met.

The veteran is not entitled to an increased schedular 
evaluation for his lumbar spine disability under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes because there is no competent medical 
evidence of record to show, and he does not contend, that he 
has had incapacitating episodes of low back pain associated 
with degenerative disc disease.  

D. Conclusion

In sum, there is no basis in law or fact under which a 
schedular evaluation in excess of 40 percent may be allowed 
for the veteran's lumbar spine disability.  The preponderance 
of the credible evidence of record is against the claim of 
entitlement to a schedular evaluation in excess of 40 percent 
for residuals of a fracture of the right transverse process 
at L-2 with degenerative joint disease and degenerative disc 
disease on a schedular basis, and entitlement to that benefit 
is not established.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5292, 5285 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5242, 5243, effective September 26, 2003.

V. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claim for an increased schedular evaluation for his lumbar 
spine disability, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the right transverse process at L-
2 with degenerative joint disease and degenerative disc 
disease on a schedular basis is denied.

REMAND

The veteran has alleged that his service connected lumbar 
spine disability markedly interfered with his post-service 
employment and is a major reason that he has not worked in 
many years.  His statements in this regard, the Board finds, 
reasonably raise a claim of entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2004).  The record reveals that prior to the certification 
of his appeal to the Board VA did not provide the veteran 
with a VCAA notice letter pertaining to the claim for an 
extraschedular evaluation, inform the veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004), or adjudicate 
the claim for an extraschedular evaluation.  Under these 
circumstances, further notification is required to avoid 
prejudice to the veteran, see Pelegrini II, Mayfield, supra, 
, and this case will be remanded for that purpose.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, this case is REMANDED to the AMC for the 
following:


1. The AMC should send the veteran a 
letter concerning his claim for an 
evaluation in excess of 40 percent for 
residuals of a fracture of the right 
transverse process at L-2 with 
degenerative joint disease and 
degenerative disc disease on an 
extraschedular basis which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The AMC should set forth the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2004) and specifically inform the 
veteran of the nature of evidence 
necessary to substantiate his claim, what 
evidence, if any, VA will request on his 
behalf, and what evidence he is requested 
to provide.  The AMC should also request 
the veteran to submit any evidence in his 
possession that is potentially probative 
of his claim.  

2.  Then, the VAMC should re-adjudicate 
the claim based on consideration of the 
entire evidence of record, to include any 
additional evidence submitted by the 
veteran or identified by him and obtained 
by VA pursuant to the provisions of 
38 C.F.R. § 3.159(c)(1) (2004).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


